Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 5/14/2021, overcomes the rejections of record. However, even if the new grounds of rejection as set forth below are necessitated by applicants’ amendment, as because the prior office action did not address processing “animal protein” as claimed in prior independent claim 10, therefore, the following action is made as non-final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-20 are pending in this office action.
Claim 1-9 and 20 have been withdrawn.
Claims 10-19 have been rejected.


Claim Rejections - 35 USC § 103
4. — The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	 Claims 10, 11, 13-17, 19  are rejected under 35 U.S.C. 103(a) as being unpatentable over Schum H et al. USPN 3796811 in view of Townstead et al. 2006/0286256.

7.	Regarding claims 10, 11, 13, 14, Schum H et al. discloses that animal meat pieces can be heat treated under “uperizing (i.e. UHT) treatment condition of heating at temperature between 145-160 degree C for at least 1 to 20 seconds (col 3 lines 55-61) 
Regarding second temperature, Schum H et al. also discloses that after that it is concentrated at a lower temperature to obtain a microbiologically stable concentrate at room temperature (col 3 lines 8-10, 13-15). Therefore, it can be interpreted as the disclosure discloses cooling at ‘lower temperature’ includes room temperature. Therefore, it meets claims 10 (b) and 14.  
	It is to be noted that the disclosure that the aqueous concentrated product with the desired amount of fat to obtain desired standardized product (at least in col 3 lines 65-75), is treated with protein splitting enzyme to decompose gelatinizing protein prior to heat treatment at 145-160 degree C (col 3 lines 5-10) and therefore, it is understood that the aqueous concentrate contains hydrolyzed protein in the final aromatic composition (col 3 lines 67-75, col 4 lines 1-5). 
Regarding the claim limitation of “composition comprises 20-80% animal protein” as claimed in claim 10, it is to be noted that
	(i) Schum H et al. discloses that fat content of the pasty mass is from 10-20% by weight (at least in claim 2 of Schum et al.), 

(iii)  Schum H et al. also discloses that other aroma components may be added  ( at least in col 4 lines 25-28 and in examples IV,V, even if these examples  are  not specific for poultry meat, however, the desired aroma inclusion is applicable to poultry meat also).
(iv) Initial pasty mass is made using meaty material:  water 0.5:1 to 1: 0.5 (col 3 lines 60-65). Therefore, the further aqueous concentrate will have less amount of water than the starting water and also it is within the skill of one of ordinary skill in the art to have desired degree of concentrate to be made to obtain the final product. 
Therefore, if fat is 20% by weight and (optionally) with some desired additional spices,  it is understood that the disclosed aqueous concentrate (at least in col 4 line 25) which can be directly used ( col 3 lines 71-74) meet the claimed 20-80% animal protein. 
It can be addressed using result effective variable as disclosed by Schum et al. (col 3 lines 65-70).
Absent showing of unexpected results, the specific amount of animal protein and fat are not considered to confer patentability to the claims. As the (delete [amount])  (amount term from FP to be deleted) taste, texture to obtain a desired concentrated standardized product (in Schum et al. col 3 lines 65-70) which are  variables that can be modified, among others, by adjusting the amount of fat (optionally other aroma spice components etc.),and degree of concentrated final product,  the precise amount would have been considered a result effective variable by one having ordinary skill in the art at 
Therefore, if we consider the disclosures, it meets the range amount of animal protein 20-80% (w/w) as claimed in claim 10 (c).
It is understood that the disclosed composition does not contain non-poultry carbohydrate” as claimed in claim 10 (c). 
Schum H et al. does not disclose specifically “collecting the cooled material” as claimed in claim 10 (c), and also collecting by “filling in a sterilized package” container as claimed in claim 11.
Townsend et al. discloses that the concentrate made from poultry meat product ([0010]) can be packaged in a sealed container ([0013], [0042], and [0154]) in order to enable a desired shelf-life without bacterial and fungal proliferation ([0040]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Schum H et al. to include the teaching of Townsend et al. who discloses that the concentrate made from poultry meat product 

8.	Regarding claim 15, it is also to be noted that even if Schum H et al. is silent about specifically the claim limitation of “is at least 95% lower than total number of live pathogen in said starting material in step (a)”
 However, it is also to be noted that the Markush group containing specific pathogens as claimed in claims 16, 17 can be addressed if at least one of them are destroyed. This is known that these are destroyed by UHT treatment. It is within the skill of one of ordinary skill in the art to optimize the temperature and time from the disclosed sterilizing condition which meet the claimed condition. It is, therefore, considered as result effective variable.
Absent showing of unexpected results, the specific amount of “at least 95% lower pathogen than total number of original pathogen” is not considered to confer patentability to the claims. As the sterilization destroys all (most) of the microorganism and sterilization condition (time and temperature) varies that can be modified, among others, by adjusting the duration of sterilization and also as because the disclosed UHT sterilization condition meets the claimed condition, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the sterilization condition, in Schum H et al.,  to amounts, including that presently claimed, 

9.	Regarding claims 16-17, Schum H et al. discloses that after that it is concentrated at a lower temperature to obtain a microbiologically stable concentrate at room temperature (col 3 lines 8-10, 13-15). It is known that UHT heat treatment destroys all pathogens including bacteria, fungus etc. which would have obvious to consider the pathogens including as claimed in claims 15-17 in order to make sterilized product. Therefore, it would have been obvious that the UHT heat treatment destroys the common pathogens present in such a food including the specific pathogens as claimed in claims 16, 17 and result effective variable is also applicable for claims 16, 17 as mentioned for claim 15 above.

10.	Regarding claim 19, Schum H et al. discloses that the product is made by heating, quickly cooled and dried (at least in col 3 lines 7-10 and in claims 9, 10 of Schum et al. and can contain 60% to 85% dry matter (at least in col 3 lines 13-16, col 5 lines 1-2) which meets “at least 50% (w/w) solids” as claimed in claim 19. 


11.	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schum H et al. USPN 3796811 in view of secondary prior arts as applied to claim 10 and further in view of Krasovec et al.  USPN 4113884.

12.	Regarding claim 12, Schum H et al. discloses the step of decomposing gelatinizing protein (col 3 lines 5-6) and it can be made using papain (col 3 lines 25-30) prior to uperized step (col 3 lines 6-8) which reads on “prior to step (a) of claim 12. It is known and is evidenced by Krasovec et al. that papain serves as anti-gelling agent (at least in claims 1, 2 of Krasovec et al.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Schum H et al. (col 3 lines 25-30) with the teaching of Krasovec et al. to consider papain at the disclosed amount to be used to serve as anti-gelling agent. 

13.	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schum H et al. USPN 3796811 in view of secondary prior arts as applied to claim 10 and further in view of NPL Dai et al. (in Basic Abstract of CN 101390602 , 2009).

14.	Regarding claim 18, Schum H et al. in view of secondary prior arts do not disclose specifically the pH as claimed in claim 18. However, it is to be noted that if we consider the steps of heating, cooling and drying shelf stable poultry derived product, it is understood that because there is no specific mention of pH, for the disclosed method 
(Additionally), NPL Dai et al. discloses that such chicken extract product can have pH value 5.0 to 7.0 as desired pH of use [Page 4, First paragraph, Under Summary of the invention”, (3)].
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Schum H et al. to include the teaching of NPL Dai et al. discloses that such chicken extract product can have pH value 5.0 to 7.0 as desired pH of use [Page 4, First paragraph, Under Summary of the invention” (3)].

Response to arguments
15.	Applicants arguments and amendments overcome the rejections of record. Therefore, a new ground of rejection has been made in this office action. However, as because the prior office action did not address processing “ animal protein” as claimed in prior  independent claim 10,  therefore, the following action is made as non-final.

	

Conclusion
16. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792